Title: To Thomas Jefferson from Robert Montgomery, 13 June 1788
From: Montgomery, Robert
To: Jefferson, Thomas


          
            
              Sir
            
            Havre 13th. June, 1788.
          
          We arrived here 9th. Inst. and the Vessel for Virginia had sail’d the day before. Which we regret exceedingly, as the Character  of the Vessel and Captain was good. We shall remain here Until the last of next week, to be inform’d of the determination of the French Packet.
          Mr. Limousin was so kind as to call upon us yesterday, his Opinion is that there will Sail a Packet, in three or four weeks.
          You was kind enough to offer us a Letter to your friend here, I shall much esteem the favour of your Sending me a line to Mr. Limousin as there is a probability that we shall remain here some time.
          My Mother and Mrs. Montgomery join’s me in Kind Compliments to you and Miss Jefferson, not forgeting Mr. Short. I have the Honor to remain very Respectfully Sir Your most Obedt. & very Humbl. Servt.,
          
            
              Robert Montgomery
            
          
        